liGENOVESE, J.,
concurring in part, dissenting in part.
I concur with the majority affirming the trial court’s judgment on the motion to strike claim, but dissent from the majority on the petition for forfeiture due to noncompliance with La.R.S. 40:2612, and lack of due process.
In this case, the trial court held a hearing on the State’s petition for forfeiture on the same day it was filed, set instanter, immediately following the hearing on the State’s motion to strike claim. The defendant did not waive his rights in this matter and was not given the required fifteen days to answer or any opportunity for discovery as required by La.R.S. 40:2612. This constitutes a lack of due process and the case should be remanded to the trial court for compliance with La.R.S. 40:2612. In all other respects, I concur.